POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the undersigned, constitutes and appoints Arthur S. Gabinet, Mitchell J. Lindauer, Randy G. Legg, Taylor V. Edwards and Amee Kantesaria each as my true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for me and in my capacity as a Trustee and/or Officer ofOppenheimer Variable Series Funds (on behalf of its series Global Strategic Income Fund/VA, such series, a “Fund”), to sign on my behalf the Fund’s registration statement on Form N-14 (including any pre or post-effective amendments to such registration statements on Form N-14) under the Securities Act of 1933 and the Investment Company Act of 1940, as applicable, and proxy statements or other documents in connection thereunder, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the U.S. Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully as to all intents and purposes as I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, and each of them, may lawfully do or cause to be done by virtue hereof. Except as otherwise specifically provided herein, the power of attorney granted herein shall not in any manner revoke in whole or in part any power of attorney that I previously have executed. This power of attorney shall not be revoked by any subsequent power of attorney I may execute, unless such subsequent power specifically refers to this power of attorney or specifically states that the instrument is intended to revoke all prior general powers of attorney or all prior powers of attorney. Dated this 17th day of May, 2012. /s/ William L. Armstrong /s/ Brian Wixted William L. Armstrong Richard F. Grabish Brian Wixted /s/ Beverly L. Hamilton /s/ F. William Marshall, Jr. Edward L. Cameron Beverly L. Hamilton F. William Marshall, Jr. /s/ William F. Glavin, Jr. /s/ Karen L. Stuckey /s/ James D. Vaughn William F. Glavin, Jr. Karen L. Stuckey James D. Vaughn /s/ Jon S. Fossel /s/ Victoria Herget Jon S. Fossel Victoria J. Herget /s/ Sam Freedman /s/ Robert J. Malone Sam Freedman Robert J. Malone
